Opinion issued March 31, 2005














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01009-CR
        01-04-01010-CR
____________

NORRIS GOYNES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause Nos. 903161and 903162



 
MEMORANDUM  OPINION
               Appellant, Norris Goynes,  pleaded guilty to the offenses of sexual assault
of a child and aggravated sexual assault of child without a  plea bargain agreement,
and the trial court assessed punishment at 40  years’ confinement in each case.  We
affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw  as counsel
and a brief concluding that this appeal is without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811
(Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston
[1st Dist.] 1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
                                                     PER CURIAM
Panel consists of Justices Nuchia, Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).